internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-121139-16 director employee_plans examinations -------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- -------------------------------- --------------------------------- ------------------ --------------------------- -------------------------- legend taxpayer --------------------------------- entity ---------------------------------------------------- entity ----------------------------------------- entity ------------------------------------------------- entity --------------------------------- entity --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- plan a ------------------------------------------------------------------------ plan b ---------------------------------------------------------------------------------------------------------- tam-121139-16 ---------------------------------------- issue are the annual_additions credited to the account of the taxpayer in plan a and the annual_additions credited to the account of the taxpayer in plan b required to be aggregated for purposes of sec_415 of the internal_revenue_code due to the application of the controlled_group rules under sec_414 conclusion the annual_additions credited to the accounts of the taxpayer in plan a and plan b are required to be aggregated for purposes of sec_415 due to the application of the controlled_group rules under sec_414 facts the taxpayer is the sole owner and employee of entity and entity entity and entity are in a sec_414 brother-sister_controlled_group entity is also a partner in entity along with ---- other partners all of the partners are professional corporations except for two individual doctors each partner holds a ------ interest in entity the taxpayer is also a partner as an individual in a related_organization entity with the same ---- other partners as individuals entity is a ------------- group providing medical imaging services the taxpayer also services patients at a hospital and receives separate self-employment_income through entity entity entity entity and the other professional corporations that are partners in entity constitute an affiliated_service_group entity under sec_414 both entity and entity have staff employees in entity had approximately employees and entity had approximately ---- employees the other professional corporations that are partners in entity are identical in structure to entity each such professional_corporation is also owned by a doctor who is the sole employee of his or her professional_corporation entity maintains plan a in which the taxpayer is the sole participant entity sponsors plan b a volume submitter profit-sharing_plan with a cash_or_deferred_arrangement entity is one of the participating employers in plan b the taxpayer is participating in plan b as the sole employee of entity pursuant to -----of plan b the term employer means entity and any participating employer including entity section ---------- of plan b provides that unless the context of the plan clearly indicates otherwise the word employer shall be deemed to include tam-121139-16 each participating employer as related to its adoption of the plan section ---------- of plan b provides that contributions made by participating employers may be commingled into one trust fund but any contributions shall be held for the exclusive benefit of the employees of each participating employer and the trustee must keep separate books_and_records regarding each employer participating employers also pay their proportional share of expenses of the trust the majority of partners of entity participate in plan b through their professional corporations the employees of the partners of entity make pre-tax contributions to plan b from the pay received through their professional corporations and the professional corporations make matching and profit-sharing contributions on their employees’ behalf the staff employees of entity and entity also participate in plan b entity and entity make employer contributions on behalf of their own employees the taxpayer contributed dollar_figure---------- to plan a in the taxpayer also made elective contributions to plan b of dollar_figure---------- dollar_figure---------- in elective_deferrals and dollar_figure-------- in catch-up_contributions in in addition entity made dollar_figure---------- in matching_contributions and dollar_figure---------- in profit sharing contributions to plan b on the taxpayer’s behalf thus in the taxpayer contributed a total of dollar_figure---------- to plan a and plan b the sec_415 limit was dollar_figure excluding catch-up_contributions entity filed a form_1120 u s_corporation income_tax return reporting deductions for plan contributions and other deductions entity received a schedule_k-1 form_1065 partner’s share of income deductions and credits etc from entity for its distributive_share of entity 3’s income for in the amount of dollar_figure------------ entity reported this amount in income on its form_1120 entity deducted compensation of officers taxes and licenses interest depreciation pension and profit-sharing_plan contributions employee_benefits costs and other items after taking deductions entity had a net_income of zero the taxpayer received a gross salary from entity of dollar_figure------------ law and analysis sec_414 generally provides that all employees of trades_or_businesses whether or not incorporated which are under common_control shall be treated as employed by a single employer for purposes of sec_401 sec_408 sec_408 sec_410 sec_411 sec_415 and sec_416 sec_1_414_c_-2 of the income_tax regulations provides that two_or_more_trades_or_businesses_under_common_control includes a brother-sister_controlled_group a brother- sister controlled_group is two or more organizations conducting trades_or_businesses if i the same five or fewer persons own a controlling_interest in each organization at least and ii taking into account these interests only to the extent they are identical have effective_control more than tam-121139-16 congress enacted sec_414 in to aggregate certain entities that did not have sufficient common ownership to form a controlled_group sec_414 provides that all members of an affiliated_service_group must be aggregated for purposes of the employee benefit requirements under sec_401 and and sec_408 sec_408 sec_410 sec_411 sec_415 and sec_416 under sec_414 an affiliated_service_group is a group consisting of a first service_organization fso whose principal business is providing services and at least one other related_organization a related_organization can be either an a organization - a service_organization that is a shareholder or partner in the fso and regularly performs services for it or is regularly associated with it in performing services for others or a b organization - any other organization a significant portion of whose business is performing services for the fso the a organization or both if those services are of the type historically performed by employees and if at least of its interests is held by highly compensated employees of the fso or an a-organization proposed_regulations were issued in under sec_414 sec_1 m -1 a of the proposed_regulations provides a in general sec_414 provides rules that require in some circumstances employees of separate organizations to be treated as if they were employed by a single employer for purposes of certain employee benefit requirements for other rules requiring aggregation of employees of different organizations see sec_414 relating to controlled_group_of_corporations and sec_414 relating to trades or business under common_control if aggregation is required under either of the requirements with respect to all of the applicable provisions must be satisfied the preceding provisions and also under sec_414 sec_415 provides in part that contributions and other additions with respect to a participant exceed the limitations under that section when such annual_additions are greater than the lesser_of a stated dollar amount dollar_figure in or of the participant’s_compensation sec_1_415_a_-1 provides that all employees of controlled groups under sec_414 or c are treated as employed by a single employer so that a plan maintained by any member is deemed maintained by all of the members sec_1_415_a_-1 states that any plan maintained by a member of an affiliated_service_group is deemed maintained by all members of that affiliated_service_group entity and entity are in a controlled_group and are treated as a single employer under sec_414 the application of sec_414 requires that plan a and plan b contributions be combined under one sec_415 limit when the contributions are combined the taxpayer has exceeded the limit by dollar_figure---------- for the result does tam-121139-16 not change simply because entity is also in an affiliated_service_group under sec_414 as part of entity although another provision of the code sec_414 allows disaggregation for certain purposes when an employer is operating separate lines of business for bona_fide business reasons sec_414 is inapplicable in this case no other statutory provisions would allow trades_or_businesses under common_control under sec_414 to be disaggregated the conclusion that both sets of rules must be met separately and in their entirety is consistent with sec_1 m - a of the proposed_regulations as noted above that proposed regulation provides that if aggregation is required under either sec_414 or sec_414 and also under sec_414 the requirements with respect to all of the applicable provisions must be satisfied thus the proposed_regulations are consistent with and support the conclusion that entity as a member of both groups must take into account its relationship with each group to separately satisfy all of the requirements of sec_414 as well as all of the requirements of sec_414 in addition legislative_history supports the position that the application of the sec_414 provisions cannot be avoided by application of the provisions under sec_414 legislative_history related to amendments made by the technical_and_miscellaneous_revenue_act_of_1988 p l to sec_414 suggests that the controlled_group rules should be considered first stating that an affiliated_service_group may not be treated as consisting of separate lines of business or operating units under sec_414 and that because generally sec_414 and c applies before sec_414 a group that is treated as aggregated under sec_414 and c is not treated as an affiliated_service_group even if such group could also have been aggregated under sec_414 if both sets of rules must be separately met and further the controlled_group rules apply before the affiliated_service_group rules the applicable tax qualification requirements must first be separately met by the controlled_group which consists of entity and entity the result is that the contributions to plan b in which entity is a participating employer would be combined with the contributions to plan a for sec_415 purposes the taxpayer argues that entity and entity are not in a controlled_group for purposes of determining the sec_415 limits for plan a and plan b according to the taxpayer because entity is a part of entity an affiliated_service_group under sec_414 entity is not the employer maintaining plan b on behalf of the taxpayer for purposes of sec_415 but rather based on sec_414 entity is treated as the single employer maintaining plan b the taxpayer then argues that if entity is treated as the single employer maintaining plan b entity does not have a sufficient relationship with entity to be treated as a single employer in a controlled_group with entity under h_r rep no 100th cong 2d sess tam-121139-16 sec_414 for sec_415 purposes and accordingly the taxpayer may have a separate sec_415 limit apply for purposes of participating in any plans sponsored by entity from the sec_415 limit that would apply for purposes of participation in any plans sponsored by entity however the code and legislative_history indicate that the aggregation of sec_414 and sec_414 must be separately met in their entirety which is also consistent with sec_1 m - a of the proposed_regulations while pursuant to sec_414 all the employers in entity including entity are treated as a single employer for sec_415 in addition pursuant to sec_414 entity and entity are treated as a single employer for purposes of sec_415 it is with respect to the controlled_group under sec_414 between entity and entity that the taxpayer exceeded the limitations under sec_415 the taxpayer also argues that he could have had two separate sec_415 limits if he owned the partnership interests of entity as an individual rather than through entity the taxpayer argues that the irs is elevating form over substance to come to a different result just because entity is the partner in entity rather than the taxpayer however entity is an entity in its own right entity is described as a participating employer along with the other professional corporations and is also defined as an employer under the terms of plan b entity performs functions that an employer would perform such as making matching_contributions to the sec_401 plan and profit- sharing contributions taking deductions under sec_404 for employer contributions and filing its own form_1120 the taxpayer chose to have entity participate as a partner in entity not the taxpayer and to treat entity as the employer of the taxpayer we conclude that the controlled_group rules under sec_414 require that entity and entity be treated as a single employer for purposes of sec_414 and that the conclusion that entity and entity are a single employer with respect to the taxpayer is not affected by any application of sec_414 as a result the annual_additions credited to the accounts of the taxpayer in plan a and plan b are required to be aggregated for purposes of sec_415 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent because this conclusion is not affected by any application of sec_414 this technical_advice_memorandum does not address any other possible implications resulting from entity 2’s overlapping membership in both the sec_414 affiliated_service_group and the sec_414 controlled_group
